



COURT OF APPEAL FOR ONTARIO

CITATION: S.I. Systems Partnership v. Geng,
    2022 ONCA 138

DATE: 20220211

DOCKET: C69018

Simmons, Pardu and Brown JJ.A.

BETWEEN

S.I. Systems Partnership

Plaintiff (Appellant)

and

Li Geng, Xin Xu a.k.a. Jimmy Xu,
    Quarksys Consulting Inc. and X & C Hi-Tech Inc.

Defendants (Respondents)

Jennifer Dolman and Isabelle Crew, for
    the appellant

Melynda Layton and Kenneth Krupat, for
    the respondents

Heard: February 11, 2022 by video conference

On appeal from the judgment of Justice Calum
    U.C. MacLeod of the Superior Court of Justice, dated December 23, 2020.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge dismissed the appellant's claim
    for breach of restrictive covenants in its contracts with the respondent
    independent contractors. In his reasons, the trial judge found the covenants
    had not been brought to the attention of Mr. Geng and Quarksys Consulting Inc.;
    that they were, in any event, unenforceable; and further, that the appellant
    had not proven its damages. The appellant has not appealed the finding
    concerning damages. In the circumstances, we see no basis on which to set aside
    the trial judge's order dismissing the action. The appeal is therefore
    dismissed.

[2]

Costs of the appeal are to the respondents,
    fixed in the amount of $30,000 on a partial indemnity scale inclusive of
    disbursements and applicable taxes.


